Citation Nr: 1813175	
Decision Date: 03/01/18    Archive Date: 03/13/18

DOCKET NO.  16-24 756A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina


THE ISSUE

Entitlement to service connection for a respiratory disability, claimed as due to exposure to herbicides and to include as secondary to service-connected disease or injury.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Mary C. Suffoletta, Counsel 



INTRODUCTION

The Veteran served for more than twenty years on active duty in the U.S. Army from September 1950 to August 1971.

This matter initially came to the Board of Veterans' Appeals (Board) on appeal from an October 2013 decision of the RO that denied service connection for chronic obstructive pulmonary disease.  The Veteran timely appealed.

In July 2017, the Board remanded the matter for additional development. The Board is satisfied there was substantial compliance with its remand orders.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999); Stegall v. West, 11 Vet. App. 268, 271 (1998).  

In November 2017, VA's Appeals Management Office (AMO) granted service connection for eczema and bullous pemphigoid, and assigned an initial 10 percent evaluation, effective November 26, 2013.  The AMO's grant of service connection has resolved the matter, and it is no longer before the Board.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).


FINDINGS OF FACT

1.  The Veteran's active service involved duty or visitation in the Republic of Vietnam during the Vietnam era; hence, he is presumed to have been exposed to Agent Orange in active service.

2.  Chronic obstructive pulmonary disease was not manifest during service and is not attributable to service.  A respiratory disorder is not related (causation or aggravation) to a service-connected disease or injury.


CONCLUSION OF LAW

A respiratory disorder was not incurred in or aggravated by active service and is not proximately due to or a result of, or aggravated by, a service-connected disease or injury.  38 U.S.C. §§ 1110, 1131, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.310 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2017).

These duties have been satisfied in this appeal.  All available records identified by the Veteran as relating to his claim have been obtained, to the extent possible. Reports of VA examinations in connection with the claim on appeal are of record and appear adequate.  The opinions expressed therein are predicated on a substantial review of the record and consideration of the Veteran's complaints and symptoms.  The Veteran has not identified, and the record does not otherwise indicate, any existing pertinent evidence that has not been obtained.

Given these facts, there is no further assistance that would be reasonably likely to assist the Veteran in substantiating the claim.  38 U.S.C. § 5103A(a)(2).


II.  Analysis 

Service connection is awarded for disability that is the result of a disease or injury incurred in or aggravated by active service.  38 U.S.C. §§ 1110, 1131.

Service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004). 

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  38 C.F.R. § 3.303(b).  If a condition noted during service is not shown to be chronic, then generally, a showing of continuity of symptoms after service is required for service connection.  Id. The Federal Circuit has held that section 3.303(b) applies only to those chronic conditions specifically listed in 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  

The Veteran seeks service connection for chronic obstructive pulmonary disease which he believes is due to exposure to herbicides in active service.  His active duty included service in the Republic of Vietnam from October 1967 to September 1968; hence, the Veteran is presumed to have been exposed to herbicides in service.  See 38 U.S.C. § 1116(f) (2012).  (The governing law provides that a "Veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975, shall be presumed to have been exposed during such service to an herbicide agent ... unless there is affirmative evidence to establish that the Veteran was not exposed to any such agent during that service.")

VA regulations provide that, if a Veteran was exposed to an herbicide agent during active service, presumptive service connection is warranted for certain disorders:  Chronic obstructive pulmonary disease is not listed among the diseases presumed to be associated with Agent Orange exposure.  38 C.F.R. § 3.309(e).

In this case, pulmonary function testing first revealed findings of very severe obstructive defect, consistent with emphysema, in January 2008.  The Veteran was treated in the emergency department for an exacerbation of chronic obstructive pulmonary disease in December 2012.

Specifically, the VA Secretary has determined that a presumption of service connection based on exposure to herbicides used in the Republic of Vietnam during the Vietnam era is not warranted for respiratory disorders.  It was indicated that the National Academy of Sciences, after reviewing pertinent studies, did not feel that the evidence warranted altering its prior determination that there was inadequate or insufficient evidence to determine an association between exposure to herbicides and non-malignant acute or chronic respiratory disorders.  See Notice, 72 Fed. Reg. 32395-32407 (2007).  See also "Summary."  National Academies of Science, Engineering, and Medicine. 2016.  Veterans and Agent Orange:  Update 2014.  Washington, DC:  The National Academies Press. doi: 10.17226/21845. 

Thus, notwithstanding the fact that the Veteran served in Vietnam during the Vietnam era and is presumed to have had Agent Orange exposure, service connection on a presumptive basis as due to Agent Orange exposure is not warranted for chronic obstructive pulmonary disease.  The Board notes, however, that even when the Secretary determines that a disability should not be added to the list of presumptive conditions, a claimant may still establish that service connection is warranted by showing that the claimed disability is at least as likely as not causally linked to herbicide exposure.  See Brock v. Brown, 10 Vet. App. 155, 162-64 (1997); Combee v. Brown, 34 F.3d 1039, 1044 (Fed. Cir. 1994).

Clinical evaluations at the time of the Veteran's separation examinations from active service in August 1959 and in March 1971 reveal normal lungs.  The 1971 chest x-ray film was interpreted as negative.  He denied a history of shortness of breath.

The report of a January 2013 VA examination reveals a medical history of progressively worsening shortness of breath and dyspnea on exertion since the 1990's; and that chest X-rays were normal and revealed no disease in 1999 and in 2007.  Recent pulmonary function testing had revealed very severe obstructive ventilatory defect without significant improvement post-bronchodilator, evidence of air trapping, and severely reduced diffusion capacity.  Diagnoses in January 2013 included emphysema and chronic obstructive pulmonary disease.
  
In an August 2013 addendum, the January 2013 VA examiner opined that the Veteran's chronic obstructive pulmonary disease was less likely as not incurred in or caused by the claimed in-service flu; and was more likely than not related to the Veteran's history of smoking.

Private records, dated in November 2013, show a smoking history of two-to-three packs per day for 40 years; and that the Veteran quit smoking in 1981.  Chest X-rays also revealed hyperinflated lung fields without acute cardiopulmonary process.  Assessments in November 2013 included chronic airway obstruction and chronic respiratory failure.

In June 2016, the Veteran reported that he had learned to smoke in boot camp and that he continued smoking until 1970 or 1971.  Although he tried several times to quit before 1970, he always went back to smoking.

Service connection is expressly precluded for any disability related to chronic tobacco use (for claims received after June 9, 1998, as here).  See 38 U.S.C. § 1103 (2012); 38 C.F.R. § 3.300 (2017).  However, VA's General Counsel has held that neither 38 U.S.C. § 1103(a), which prohibits service connection of a disability or death on the basis that it resulted from injury or disease attributable to the use of tobacco products by the Veteran during service, nor VA's implementing regulations at 38 C.F.R. § 3.300, bar a finding of secondary service connection for a disability related to the Veteran's use of tobacco products after the Veteran's service, where that disability is proximately due to a service-connected disability that is not service-connected on the basis of being attributable to the Veteran's use of tobacco products during active service. VAOPGCPREC 6-2003 (Oct. 28, 2003).

In a July 2017 addendum, the VA examiner explained that there was no definitive objective evidence that the Veteran's current pulmonary condition was a result of any specific event or exposure on active duty; and opined once again that the Veteran's pulmonary condition was more likely than not due to his smoking history and less likely than not secondary to active service or to any exposure event in active service.  

The VA examiner also opined that the Veteran's current respiratory disability was less likely than not aggravated or caused by service-connected PTSD, beyond natural progression.  In support of the opinion, the VA examiner reasoned that PTSD is a psychiatric condition which has neither direct nor indirect effect on the Veteran's current respiratory condition, based upon review of medical literature.

In this case, the evidence is against a finding that chronic obstructive pulmonary disease was incurred in active service.  In particular, the normal findings in service treatment records establish that a respiratory disability was not "noted" at any time during active service; and that emphysema and chronic obstructive pulmonary disease were identified long after service.  Clearly, the Veteran did not have characteristic manifestations sufficient to identify the disease entity during service or within one year.  Rather, the lungs and chest X-ray were normal at separation.

The Board also finds credible the July 2017 addendum, which explained that the Veteran's chronic obstructive pulmonary disease was likely due to his smoking history, and neither aggravated nor caused by service-connected PTSD beyond natural progression.  In essence, there is no showing that the service-connected PTSD has worsened the Veteran's chronic obstructive pulmonary disease in any way.  Therefore, the July 2017 addendum is afforded significant probative value because it is based on a review of the Veteran's medical history and is supported by the evidence of record.   Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).  

Here, the Veteran is competent to testify as to symptoms he has experienced that are capable of lay observation, such as shortness of breath and dyspnea on exertion.  However, the lay evidence must be compared with the medical evidence, which has not attributed chronic obstructive pulmonary disease to any in-service disease or injury, to include exposure to herbicides.  The Board finds the medical evidence to be far more probative and more credible than the lay evidence.  To the extent that there is shortness of breath and dyspnea on exertion, (regardless of diagnosis) they have not been associated with disease or injury in active service.  Rather, the lungs were normal at separation and the first identification of respiratory pathology was many years after service.

For reasons and bases set forth above, the Board concludes that the evidence weighs against granting service connection for a respiratory disorder.  On this matter, the preponderance of the evidence is against the claim; the benefit-of-the-doubt rule does not apply, and the claim must be denied.  38 U.S.C. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 


ORDER

Service connection for a respiratory disorder is denied.




____________________________________________
H. N. SCHWARTZ
 Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


